Cite as 2016 Ark. App. 555

                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                     No. E-16-146


LOBINA CONSTRUCTION                             Opinion Delivered   November 16, 2016
                  APPELLANT
                                                APPEAL FROM THE ARKANSAS
                                                BOARD OF REVIEW
V.                                              [NO. 2016-BR-00218]


DARYL BASSETT, DIRECTOR,
DEPARTMENT OF WORKFORCE                         AFFIRMED
SERVICES, and JOE MARTINEZ
                       APPELLEES



                         PHILLIP T. WHITEAKER, Judge

      Lobina Construction appeals from a decision of the Arkansas Board of Review (Board),

which concluded that Lobina Construction had discharged the claimant, Joe Martinez, for

reasons other than misconduct in connection with the work and awarded Martinez benefits.

The only issue on appeal is whether there was sufficient evidence to support the Board’s

finding. We affirm.

      The standard of review to be followed in such cases is clear:

             We do not conduct a de novo review in appeals from the Board of Review. In
      appeals of unemployment compensation cases we instead review the evidence and all
      reasonable inferences deducible therefrom in the light most favorable to the Board of
      Review’s findings. The findings of fact made by the Board of Review are conclusive
      if supported by substantial evidence; even when there is evidence upon which the
      Board might have reached a different decision, the scope of judicial review is limited
      to a determination of whether the Board could have reasonably reached its decision
      based on the evidence before it. Substantial evidence is such evidence as a reasonable
      mind might accept as adequate to support a conclusion.
                                Cite as 2016 Ark. App. 555

Barnard v. Dir., 2013 Ark. App. 143, at 2 (quoting Valentine v. Dir., 2012 Ark. App. 612, at

3). It is also clear that the credibility of the witnesses and the weight to be accorded their

testimony are matters to be resolved by the Board of Review, Barnard, supra; like a jury, an

administrative body is free to believe or disbelieve the testimony of any witness. Gunter v.

Dir., 82 Ark. App. 346, 107 S.W.3d 902 (2003).

       Here, the only issue presented is the sufficiency of the evidence. From our review of

the record, we conclude that the Board’s findings are supported by substantial evidence.

Therefore, we affirm the Board’s decision by this memorandum opinion pursuant to section

(a) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       VIRDEN and GLOVER, JJ., agree.

       Rush & Rush, by: Patrick F. Flake, for appellant.

       Phyllis A. Edwards, for appellee.




                                              2